Citation Nr: 0523393	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  99-20 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to June 1954 
and from February 1968 to October 1969.  

This appeal arises from an July 1999, Department of Veterans 
Affairs Regional Office (VARO), No. Little Rock, Arkansas 
rating decision, which denied the appellant's claim for 
entitlement to an increased rating for PTSD, evaluated as 50 
percent disabling. 

The veteran testified at a hearing at the RO before a member 
of the Board in August 2001.  That member is no longer an 
active Veteran's Law Judge.  In June 2005, the veteran was 
given an opportunity for another personal hearing.  In July 
2005, he responded that he did not wish an additional 
hearing.  

The Board likewise denied the appellant's claim for an 
increased rating for PTSD in a March 2003 decision.  The 
appellant appealed the Board's denial to the United States 
Court of Appeals for Veterans Claims (Court), and the Board's 
decision was vacated pursuant to a January 2005 Memorandum 
Decision.  The Court instructed that the Board's March 2003 
decision regarding the denial of a rating in excess of 50 
percent be vacated and the matter returned to the Board so 
that the Board could provide additional reasons and bases for 
the decision.  The Court specifically restricted 
consideration of the veteran's claim to that of a rating in 
excess of 50 percent from September 1, 2000, stating that the 
veteran had abandoned his claim for consideration prior to 
that date.  

In light of the outcome of this decision, the record raises 
the issue of entitlement to a total rating by reason of 
individual unemployability due to service-connected 
disabilities.  That issue has not been developed for 
appellate review, is not inextricably intertwined with the 
issue before the Board, and is referred to the RO for initial 
consideration.  See Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDING OF FACT

The veteran's PTSD is currently manifested by significant 
nightmares and intrusive thoughts, deficiencies in his family 
relations, anxiety and depression, including complaints of 
panic attacks.  His GAF scores have been slowly declining 
from the 50 noted in June 1999 to the 44 shown in October 
2003 and December 2004.  


CONCLUSION OF LAW

The criteria for a rating of 70 percent for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  The law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA, which 
was published on August 29, 2001 has been codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished a letter in June 2002 and in June 2003 
that provided notification of the information and medical 
evidence necessary to substantiate this claim, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
information regarding any evidence that is believed to 
pertain to the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. 3.159(b) (2003); Quartuccio v. Principi 16 Vet. 
App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Factual Background

An examination was conducted by VA in June 1999.  At that 
time, the veteran had complaints of nightmares, nervousness 
and shakiness.  He stated that the nightmares occurred 
virtually every night and generally involved the Korean War, 
but sometimes the War in Vietnam.  He described a recurring 
nightmare that caused him to awake hollering and screaming 
and feeling sweaty and nervous.  He reported numerous 
intrusive thoughts and stated that he could not stand noise, 
particularly shooting sounds and the sound of helicopters.  
He stated that he was uncomfortable in crowds and sat with 
his back to the wall when he went to a restaurant.  He 
avoided watching war movies and sometimes meeting a Korean or 
Vietnamese bothered him.  The veteran reported that he had 
been married for two years to his second wife.  He stated 
that they generally got along well.  His first wife had died 
in 1993.  He worked for years in a transformer plant, but 
medically retired because of shortness of breath.  He stated 
that he spent his time riding around and sometimes went to 
the river and just sat.  He socialized only with his sister.  

On mental status evaluation, the veteran was casually 
groomed.  He conversed readily with the examiner.  He was 
fully cooperative.  He made little eye contact and appeared 
to be quite anxious.  Speech was within normal limits with 
regard to rate and rhythm.  His predominant mood was one of 
anxiety.  His affect was appropriate to content.  Thought 
processes and associations were logical and tight, with no 
loosening of associations or confusion.  There was no 
impairment of memory.  The veteran was oriented in all 
spheres.  He had no complaints of hallucinations and no 
delusional material was noted.  Insight and judgment were 
adequate.  He reported occasional suicidal ideation, but 
denied intent.  There were no homicidal ideations.  In the 
opinion of the examiner, the veteran was competent and not in 
need of psychiatric hospitalization at the present time.  The 
impression was PTSD, chronic.  The Global Assessment of 
Functioning (GAF) score was 50.  

The veteran testified at a hearing before a member of the 
Board in August 2001.  At that time, the veteran related his 
PTSD symptoms, including sleep disturbances for which his 
medication was being regulated.  He also reported having 
panic attacks and periods of anger.  

An examination was conducted by VA in September 2002.  At 
that time, the veteran again complained of nightmares, 
including the same recurrent dream of which he had spoken at 
the time of the previous examination.  He would awake after 
dreaming and had trouble getting back to sleep.  He often got 
only two or three hours of sleep per night.  He reported 
numerous intrusive thoughts of the war and reported having 
had considerable survivor guilt.  He was bothered by hearing 
people talk and related an incident when a crop duster had 
flown overhead causing him to duck.  He found that he was 
often on guard.  He gave up hunting because he did not like 
the sound of gunfire.  He was not comfortable around crowds.  
He sat with his back to the wall at restaurants.  He did not 
like waiting in line at stores and did not watch war movies.  
He had been married to his second wife for five years and 
stated, "We have our ups and downs."  He stated that they 
were close, but said that he "flared up" too much.  He had 
not worked since 1990.  He stated that he spent most of his 
time just sitting around, but sometimes did yard work.  

On mental status examination he was casually groomed and 
conversed readily with his examiner.  He was fully 
cooperative.  Eye contact was good.  Speech was within normal 
limits with regard to rate and rhythm.  His mood was 
generally euthymic and affect was appropriate to content.  
Thought processes and associations were logical and tight.  
There was no loosening of associations or any confusion.  No 
gross impairment was noted.  There were no complaints of 
hallucinations.  Delusional material was not noted.  Insight 
was adequate, as was judgment.  There were reports of 
suicidal ideation, but no intent and no homicidal ideation.  
The diagnosis was PTSD, chronic.  GAF score was 47.  It was 
noted that the veteran's GAF rating represented a moderate to 
severe level of impairment that was indicated on the basis of 
the nightmares, intrusive thoughts, startle reflex, 
discomfort in crowds, and impaired social relationships.  

An examination was conducted by VA in October 2003.  At that 
time, the veteran stated that he had nightmares virtually 
every night when he tried to go to sleep.  He stated that he 
just saw young boys dying.  He did not understand how he 
survived combat when others did not.  He woke up feeling 
nervous and patrolled his area.  He was eventually able to go 
back to sleep.  He reported thoughts of the war that were 
constantly running through his mind, particularly one 
incident.  He was easily startled by noises and was 
particularly troubled when he heard popping sounds.  He still 
hit the ground on occasion.  Crowds made him nervous and he 
did not go to restaurants.  If he went to a large store, he 
needed to get in and out quickly.  He would not wait in line 
and avoided watching war movies.  Koreans and Vietnamese 
bothered him.  He had been married for five years to his 
second wife who initially could not understand why he was so 
short tempered, but was now more understanding of him.  He 
had not worked since 1993 and was medically retired due to 
physical disability.  He spent time sitting in his backyard, 
and would visit with his son-in-law.  

On mental status evaluation, the veteran was casually groomed 
and fully cooperative.  He displayed considerable anxiety and 
dysphoria.  Speech was within normal limits with regard to 
rate and rhythm.  The predominant moods were of anxiety and 
depression.  Affect was appropriate to content.  Thought 
processes and associations were logical and tight.  There 
were no loosening of associations or confusion.  There was no 
gross impairment in memory.  He was oriented in all spheres.  
There were not complaints of hallucinations and delusional 
material was not noted.  Insight and judgment were adequate.  
The veteran reported suicidal ideation by history, but denied 
homicidal ideation.  The diagnosis was PTSD, chronic.  The 
GAF score was 44.  The examiner commented that the veteran 
displayed a severe impairment in social and vocational 
adaptability as a direct consequence of his PTSD.  

VA outpatient treatment records, dated from 1999 to January 
2004 have been received.  These show that the veteran 
receives occasional treatment for his service connected PTSD.  
In December 2003, he received a regular discharge from the 
PTSD program after successfully completing the program.  It 
was noted that he had made substantial progress toward all of 
his goals.  He was to receive follow-up care in an effort to 
maintain the progress that he had made.  

An examination was conducted by VA in December 2004.  The 
veteran stated that he was not doing well at all, stating 
that his wife had put him out because she was scared of him.  
In response to questioning about PTSD symptoms, he stated 
that he woke up every night, often screaming.  He dreamt of 
his buddies getting hit, but not himself.  His dream often 
returned when he returned to sleep.  He reported intrusive 
thoughts about the war, often the same thoughts.  He reported 
being bothered in a crowd and generally did not go to 
restaurants.  He sometimes went to a large store, but not 
often.  He avoided watching horror movies.  His nerves became 
worse if he saw a Vietnamese person.  He had been married for 
six years, but separated for three to four months.  His wife 
reported that she was afraid of him.  She stated that he 
threatened to kill her, but he had no recollection of this.  
On mental status evaluation, the veteran was casually groomed 
and fully cooperative.  He appeared rather dysphoric.  Speech 
was within normal limits.  His mood was depressed and his 
affect was appropriate.  Thought processes and associations 
were logical and tight, with on loosening of association.  
There was no confusion.  There was no gross impairment in 
memory and the veteran was oriented in all spheres.  There 
were no complaints of hallucinations and no delusional 
material noted.  Insight and judgment were adequate.  He 
reported having a history of suicidal ideation, but denied 
intent or homicidal ideation.  The diagnosis was PTSD, 
chronic.  GAF score was 44.  The examiner stated that he did 
not see any evidence that the veteran would show a marked 
change in functioning over the next 6 to 12 months.  He had 
not been seen for any mental health treatment recently and 
was not currently working.  The examiner stated that he 
believed that it would be very difficult for the veteran to 
sustain employment due to his PTSD symptoms.  He displayed 
some social isolation.  He denied current alcohol or drug 
use.  There was no impairment in thought processing or 
communication.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Code 9411 (2004).  

Review of the examination reports since 1999 show that the 
veteran's psychiatric disorder has been slowly deteriorating 
over the recent years.  His disability is manifested by 
significant nightmares and intrusive thoughts that have 
clearly engendered deficiencies in his family relations, as 
evidence by the recent separation from his second wife.  He 
has anxiety and depression, including complaints of panic 
attacks.  His GAF scores have been slowly declining from the 
50 noted in June 1999 to the 44 shown in October 2003 and 
December 2004.  At the time of the most recent evaluation, 
the examiner rendered an opinion that it would be very 
difficult for the veteran to sustain employment because of 
his PTSD symptoms.  Under these circumstances, the veteran's 
symptomatology is found to more nearly approximate the 
criteria of a 70 percent evaluation.  38 C.F.R. § 4.7.  

The veteran has not met the schedular criteria for a 100 
percent rating for his PTSD.  He has not manifested symptoms 
such as gross impairment in thought processes or 
communication, both of which have consistently been found to 
be adequate; persistent delusions or hallucinations, neither 
of which have been found on examination reports over the past 
6 years; grossly inappropriate behavior; persistent danger of 
hurting himself or others; or any inability to perform 
activities of daily living, including maintenance of minimal 
personal hygiene.  He has always been oriented in all 
spheres.  Under these circumstances, the Board finds that the 
criteria for a 70 percent rating, but not for a 100 percent 
schedular evaluation, have been met.  


ORDER

A rating of 70 percent for PTSD is granted, subject to the 
controlling regulations governing the payment of monetary 
benefits.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


